Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
	It is noted that applicant can be his own lexicographer, and when it comes to “reciprocatingly”, wherein “the laser beam is reciprocatingly emitted along a fixed welding line,” in claim 7 line 4, applicant defines it to mean that “the irradiation is substantially performed twice (one reciprocation) [sic] along the fixed welding line” as defined and explained in paragraph ¶10 of the filed Specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein when the laser beam is reciprocatingly emitted etc.” and claim 9 recites, “ wherein when the laser beam is emitted a plurality of times”.  Because of the used of the term, “when” in the claims, it seems that the clause after the when is optional. Further, the "when" conditions as employed in the claims are not limitations against which prior art must be found because, for instance regarding claim 7,  that “the termination ends are shifted away from each other, etc.” are only required when “the laser beam is reciprocatingly emitted along a fixed welding line, etc.” and nothing in the claim compels the practitioner to use the laser in that manner.  There is similar reasoning for claim 9. During examination, claims are given their broadest reasonable interpretation. See In re Am. Acad.of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). As under the broadest scenario, the steps dependent on the "if/when" conditional would not be invoked, the Examiner is not required to find these limitations in the prior art in order to render the claims obvious. See Ex Parte Katz, Appeal No. 2010-006083, 2011 WL 514314 (BPAI 2011).  Incidentally, because of the positively recited radiation steps in claims 8 and 10, they effectively cause the “when” clause’s provisions to go into effect, the §112b rejection above invoking an optional step beginning with “when” being remedied. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miyazawa (U.S. Patent 8,263,289).

Regarding claim 7, Mizayawa discloses a laser welding method comprising: welding a plurality of workpieces (fig. 3, elements 7A and 7C) by irradiating the workpieces in a stacked state (Figs. 1 and16, can see how parts are stacked) with a laser beam (fig. 16, laser beam 19; claim 1).

Note: It is not required to find art against the limitation “wherein when the laser beam is reciprocatingly emitted along a fixed welding line, irradiation positions of a start end and a termination end of the irradiation are shifted away from each other so that irradiation energy can be dispersed”, see 112b rejection above.   However, see PTO- 892 for art that has the beginning/end of radiation processes shifted away from each other.


(fig. 3, elements 7A and 7C)  by irradiating the workpieces in a stacked state with a laser beam ((figs. 1 and 16, laser beam 19; claim 1).

Note: It is not required to find art against the limitation “wherein when the laser beam is emitted a plurality of times in a same direction along a fixed welding line, irradiation positions of start ends or/and termination ends of the irradiation are shifted away from each other so that irradiation energy can be dispersed” , see 112b rejection above.   However, see PTO- 892 for art that has the beginning/end of radiation processes shifted away from each other. 


Allowable Subject Matter
Claims 8, 10, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761